The opinion of the Court was delivered by
Whitman C.
The plaintiffs have sued out a writ of error, against the defendants, to reverse a judgment of the late Court of Common Pleas, rendered on a complaint, originally filed before a magistrate, and brought into that Court by appeal, under a statute providing for the settlement and support of the poor. The present defendants allege, in their complaint that, one Nathaniel Place- had become chargeable to them, and that his settlement is in Jefferson ; and pray for his removal, &-c. The statute required that the Court of Common Pleas should state the facts, on which it might ground its decision, in cases, of this kind. Accordingly the Judge of that Court stated the facts, as they were developed on the trial. The question now is, whether they will support his decision.-
It appears that the pauper, between 1797 and 1802, hired a small strip of land, in what is now Jefferson, then an unincor*299porated plantation, which he cultivated about two years ; and lived there during that time. The Judge who tried the cause says, “from this fact, it is considered tobe proved, that he then acquired a residence, and had his home ” there. Jefferson was incorporated in 1807. From 1802 to 1810 the pauper seems to have been in the habits of vagrancy, wandering from place to place ; but that the centre of his rambles, as the statement is, would have fallen somewhere within the limits of Jefferson ; and in 1807, when that town was incorporated, the Court say, “ he had no residence or dwellingplace there, unless constructively, it may be inferred from the domicil, which he had previously acquired in the plantation above mentioned. Sometime between 1810 and 1816, it appeared, that the pauper, for two seasons, occupied, without right, a small lot of land in Jefferson, and built a camp thereon ; in which he sometimes lodged and took his meals; and in 1819 sold his “ supposed claim” for fifty cents. In 1811 and 1812, he was taxed in that town. Aside from this, his vagrant life was continued, without being confined to any spot or town, for any considerable length of time, working at one place or another, occasionally, just enough to procure the means of relief from instant distress, or from the cravings of his appetite for ardent spirit, having no property or even a change of apparel. On the 21st of March, 1821, the Judge says, it did not appear where he was.
From these facts it would seem, that the Judge must have considered the settlement of the pauper to have been in Jefferson, either because he dwelt and had his home there, on the 21st of March, 1821, or because he dwelt and had his home there at the time the town was incorporated, or both. The Judge is silent as to which of them he relied upon. It might be upon both.
In requiring the Judge of the Court of Common Pleas to report the facts, on which any decision he might make, might be predicated; and providing for a revision of his adjudication by writ of error, it is manifest, that the legislature intended to place his finding, as to the facts, upon the footing of a special *300verdict. In a special verdict whatever fact is explicitly found the Court will notice; but whenever the facts necessary to the support of any position, are indistinctly found, or are left to be gathered from inference, only, the Court must reject them. In the case at bar, the decision of the Court of Common Pleas must be supported by facts distinctly found by the Court, or it cannot be sustained.
The Judge in making his statement of facts, having used the terms residence and home as being stock constructively, would seem to have considered, that residence and home were synonymous with settlement, as applicable to paupers, and it is well understood that a settlement thus applied, may be derivative.
This word settlement, in reference to paupers, has become in a manner technical; insomuch, that, when it is said that a person has his settlement in a particular town, the meaning is, that he has, in case of need, a right to support from the inhabitants of that town. The words dwellingplace and home, and the term settlement therefore may have very different significations. A person may have his settlement different from his dwellingplace and home. Indeed,-he may have a settlement in a place in which he never had either a dwellingplace or home; as in the case of children born whilst their parents live in one town, having their settlement in another. This presents a case of a derivative settlement. But a derivative or constructive residence and dwellingplace, can hardly be what the statute contemplates, when it speaks of a person’s dwellingplace and home, as fixing his settlement. Indeed, what is meant by a constructive residence and home is not readily apprehended.
The counsel for the defendants in error, in his argument, treats the words, dwellingplace and home, as if synonymous with domicil, and proceeds to argue, that one domicil continues till another is gained ; and that to have a domicil a man need not have any particular place of dwelling, or for his home; and he cites numerous authorities to support his position. But the answer to them all is, that domicil, though in *301familiar language used very properly to signify a man’s dweliinghonse, has, in cases arising under international law, and in kindred cases thereto, a sort of technical meaning. And the authorities cited, all apply to it in this sense. It fixes the character of the individual, in reference to certain rights, duties and obligations; but dwellingplaco and home have a more limited, precise and local application.
When the legislature speak of dwellingplaco and home, as being requisite to establish the saUIement of paupers, it cannot mean to use those terms in a vague and indeterminate sense. Something specific was in comtemplation. It was intended to define, so that it could not be misunderstood; and so that it should be obvious to the common sense of every man, what should constitute a settlement. Constructive dwelling-places and homes, if títere be any such, could not have been in contemplation. If a man actually has a home or dwelling-place, all his fellow townsmen can at once see and know it; but as to constructive dwellingplaces and homes, who can tell what they are, or where they are to be found, or to which of the senses they can be made obvious. In the case of Turner v. Buckfield, 3 Greenl. 229; it is expressly decided, that the words dwellingplo.ee and home meant, some permanent abode or residence, with intention to remain.
The case of Parsonsfield v. Perkins, 2 Greenl. 411, may seem to indicate a qualification of the above decision. In that case, however, the construction was extended as far as to most understandings, would be obviously proper. Some confusion in that case may have arisen from having seemingly confounded dwellingplace and home, with domicil, in international lawn The Judge in delivering the opinion of the Court speaks of the domicil, instead of his dwellingplace and home, as having continued after he ceased to have any actual dwellingplace and home, in Parsonsfiehl, and many years after he had become a vagrant. But the Court, in that case, lay much stress upon his having dwell, many years there, formerly, with his wife and children; who still remained there, and with whom he might at any time, have united himself; and upon the circum*302stance that he had confined his ramblings almost wholly to Parsonsfield. And these are features, which do in some measure at least, distinguish that case from the one at bar. Place rambled at large; and had, seemingly no inducement to confine himself to one place more than to another, for ardent spirit was, in those days, every where to be obtained.
A home and dwellingplace do not, necessarily, continue until another is acquired. A man may break up his establishment, and divest himself of property, and become a wanderer, and there will be an end of his dwellingplace and home, as effectually as if he were to gain a home in another place. It has been held in this State, that a man may so abandon his home; and thereupon cease to have any home. Exeter v. Brighton, 15 Maine R. 58. In the case just cited, the pauper, on the 21st March, 1821, was on his way to establish his home in another place. But suppose he had wandered about, and had gone to no other place, his home would still have been broken up; and so likewise if he had abandoned his home and dwellingplace, without any design to establish himself elsewhere. It is not even necessary that he should proclaim his design to do so. His acts might speak as decisively to that effect as his words could do. To say, if a man breaks up his establishment, and actually ceases to have a home and dwellingplace, that he still has a constructive home in the place which he had abandoned, is taking ground which certainly cannot be tenable. And if a man becomes a worthless, dissolute vagabond, a wanderer from place to place, and from town to town, often depending upon the hand of charity, wherever it may be found, for relief from present suffering, could it be said that such a man, had a dwellingplace and home ? To the Court it would seem to be an abuse of terms-..
It is therefore considered by this Court, that the judgment of the Court of Common Pleas, be reversed, and that the plaintiffs in error recover of the defendants in error the sum of being the amount of loss sustained by the former decision.